COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Winnie Stacey Alwazzan v. Isa Ali Alwazzan and
                             International Agencies Co., Ltd.
Appellate case number:       01-22-00316-CV
Trial court case number:     2017-24671
Trial court:                 246th District Court of Harris County
        On April 22, 2022, appellant, Winnie Stacey Alwazzan, filed a notice of appeal from
the trial court’s March 12, 2022 “Order Granting Bill of Review.” Generally, a notice of
appeal must be filed within thirty days after the entry of judgment, or, in the case of an
accelerated appeal, within twenty days after entry of the judgment. See TEX. R. APP. P.
26.1(a), (b).
        Here, appellant’s notice of appeal does not indicate that this is an accelerated appeal.
As such, appellant’s notice of appeal from the trial court’s March 12, 2022 order was due
on or before April 11, 2022. However, the time within which to file a notice of appeal may
be enlarged if, within fifteen days after the deadline for filing the notice of appeal, the party
files a notice of appeal in the trial court, and a motion for extension of time complying with
Rule 10.5(b) of the Texas Rules of Appellate Procedure in the appellate court. See TEX.
R. APP. P. 26.3. With this extension, any notice of appeal, and motion for extension of
time to file a notice of appeal, was due on or before April 26, 2022.
       Appellant filed her notice of appeal in the trial court on April 22, 2022. Further, on
April 25, 2022, appellant filed, in this Court, a “Motion for Extension of Time to File
Notice of Appeal.” Appellant’s motion states that the requested extension is necessary
because neither appellant, nor her counsel, received notice of the trial court’s final order
until April 20, 2022, “effectively cutting off [a]ppellant’s right to appeal.”
       Appellant’s motion includes a certificate of conference stating that counsel for
appellee, International Agencies Co., Ltd. is unopposed to the relief requested in the
motion, but that appellee, Isa Ali Alwazzan, has not responded to appellant’s attempts to
confer regarding the motion. See TEX. R. APP. P. 10.1(a)(5). However, more than ten days
have passed, and no party has opposed appellant’s motion. See TEX. R. APP. P. 10.3(a).
       Because appellant filed her notice of appeal and motion for extension of time to file
her notice of appeal within fifteen days of the deadline for filing a notice of appeal,
appellant’s motion for extension of time to file her notice of appeal is granted.
       It is so ORDERED.

Judge’s signature: ____/s/ Amparo Guerra_______
                    Acting individually  Acting for the Court


Date: ____May 10, 2022_____